 



 

Exhibit 10.1

 

AMENDMENT NO. 1 TO

 

SUBORDINATED LOAN AGREEMENT

 

This Amendment No. 1 to Subordinated Loan Agreement (this “Amendment”), is dated
as of February 17, 2016, by and among OTELCO INC., a Delaware corporation (the
“Company”), and the Subsidiaries of the Company set forth on Appendix I hereto
(together with Company, each a “Borrower” and collectively the “Borrowers”) and
NEWSPRING MEZZANINE CAPITAL III, L.P., a Delaware limited partnership (the
“Investor”).

 

WHEREAS, the Borrowers and the Investor have entered into a Subordinated Loan
Agreement, dated as of January 25, 2016 (as amended, restated, supplemented or
otherwise modified from time to time in accordance with its provisions, the
“Loan Agreement”).

 

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein; and

 

WHEREAS, the Borrowers has requested, and the Lenders have agreed, to amend the
Loan Agreement to increase the principal amount to be advanced by the Investor
to the Borrowers to Fifteen Million Three Hundred Thousand Dollars
($15,300,000.00); and

 

WHEREAS, pursuant to Section 12.3 of the Loan Agreement, the amendments
requested by the Borrowers must be contained in a written agreement signed by
the Borrowers and the Investor.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.           Definitions. Capitalized terms used and not defined in this
Amendment shall have the respective meanings given them in the Loan Agreement.

 

2.           Amendments to the Loan Agreement. The Loan Agreement is hereby
amended by deleting Appendix II to the Loan Agreement in its entirety and
replacing it with a new Appendix II as set forth on Schedule 1 hereto.

 

3.           Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Loan Agreement and the other Loan Documents are and
shall remain in full force and effect and are hereby ratified and confirmed by
the Borrowers. The amendments contained herein shall not be construed as a
waiver or amendment of any other provision of the Loan Agreement or the other
Loan Documents or for any purpose except as expressly set forth herein or a
consent to any further or future action on the part of the Borrowers that would
require the waiver or consent of the Investor.

 

 

 

 

4.           Conditions Precedent. This Amendment shall become effective upon
the date (the “Effective Date”) on which the Investor shall have received:

 

(a)          This Amendment, duly executed and delivered by the Borrowers;

 

(b)          Satisfactory evidence that all corporate and other proceedings that
are necessary in connection with this Amendment have been taken to the
Investor’s and its counsel’s satisfaction, and the Investor and such counsel
shall have received all such counterpart originals or certified copies of such
documents as the Investor may request.

 

(c)          Favorable opinions of counsel to Borrowers, in form and substance
reasonably satisfactory to the Investor and its counsel, and addressing such
matters in connection with this Amendment as the Investor and its counsel may
reasonably request.

 

(d)          Such other information and documents as may reasonably be required
by the Investor and its counsel in connection with this Amendment.

 

5.           Representations and Warranties. The Borrower hereby represents and
warrants to the Investor (before and after giving effect to this Amendment)
that:

 

(a)          Each Borrower has the corporate/limited liability company (as
applicable) power and authority, and the legal right, to execute, deliver and
perform this Amendment and to obtain extensions of credit under the Loan
Agreement as amended by this Amendment (the “Amended Loan Agreement”).

 

(b)          Each Borrower has taken all necessary corporate and limited
liability company action, as applicable, to authorize the execution, delivery
and performance of this Amendment and to authorize the extensions of credit on
the terms and conditions of the Amended Loan Agreement.

 

(c)          No consent or authorization of, filing with, notice to or other act
by, or in respect of, any Governmental Authority or any other Person is required
in connection with this Amendment, the extensions of credit under the Amended
Loan Agreement or the execution, delivery, performance, validity or
enforceability of this Amendment, or the performance, validity or enforceability
of the Amended Loan Agreement, except consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect.

 

(d)          This Amendment has been duly executed and delivered on behalf of
each Borrower. This Amendment and the Amended Loan Agreement constitute the
legal, valid and binding obligations of each Borrower and are enforceable
against such Borrower in accordance with their terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

 

 

 

(e)          Each of the representations and warranties made by any Borrower
herein or in or pursuant to the Loan Documents is true and correct on and as of
the Effective Date as if made on and as of such date (except that any
representation or warranty which by its terms is made as of an earlier date
shall be true and correct as of such earlier date).

 

(f)           No Default or Event of Default has occurred and is continuing, or
will result from this Amendment or any extension of credit under the Amended
Loan Agreement.

 

(g)          Each Borrower has performed all agreements and satisfied all
conditions which this Amendment and the other Loan Documents provide shall be
performed or satisfied by such Borrower on or before the Effective Date.

 

6.           Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon the Borrowers, the Investor, and the other investors from
time to time parties to the Loan Agreement, and each of their respective
successors and assigns.

 

7.           Governing Law. This Agreement and all questions relating to its
validity, interpretation and performance shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.

 

8.           Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Amendment by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Amendment
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Amendment.

 

9.           Costs and Expenses. The Borrower agrees to pay or reimburse the
Investor for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the Investor.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

  BORROWERS:       OTELCO INC.   BLOUNTSVILLE TELEPHONE LLC   BRINDLEE MOUNTAIN
TELEPHONE LLC   CRC COMMUNICATIONS LLC   GRANBY TELEPHONE LLC   HOPPER
TELECOMMUNICATIONS LLC   I-LAND INTERNET SERVICES LLC   MID-MAINE TELECOM LLC  
MID-MAINE TELPLUS LLC   OTELCO MID-MISSOURI LLC   OTELCO TELECOMMUNICATIONS LLC
  OTELCO TELEPHONE LLC   PINE TREE TELEPHONE LLC   SACO RIVER TELEPHONE LLC  
SHOREHAM TELEPHONE LLC       By: /s/ Curtis L. Garner, Jr.   Name: Curtis L.
Garner, Jr.   Title: Chief Financial Officer and Secretary

 

(Signature Page to Amendment No. 1 to Subordinated Loan Agreement)

 

 

 

 

  iNVEstor:       NewSpring Mezzanine Capital III, L.P.         By:   NSM III
GP, L.P.   Its General Partner         By:   NSM III GP, LLC   Its General
Partner         By: /s/ Steven D. Hobman   Name: Steven D. Hobman   Title:
President

 

(Signature Page to Amendment No. 1 to Subordinated Loan Agreement)

 

 

 

 

Schedule I

(See attached)

 

 

 

 

APPENDIX II

 

INVESTORS AND NOTE AMOUNTS

 

INVESTOR   ORIGINAL PRINCIPAL NOTE
AMOUNT       NEWSPRING MEZZANINE CAPITAL III, L.P.   $15,300,000.00          
Total:  $15,300,000.00

 

 



